Citation Nr: 1603954	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of bilateral hip replacement.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran had a personal hearing before a member of the Board.  That VLJ has since left the Board.  In June 2015, the Veteran declined the opportunity to have an additional hearing with a current member of the Board.

This appeal was most recently remanded in August 2015 for additional development.


FINDING OF FACT

In resolving all doubt in his favor, the residuals of bilateral hip replacements were caused by his service.


CONCLUSION OF LAW

The criteria are met for service connection for the residuals of bilateral hip replacements.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was injured in a helicopter crash while in Vietnam.  This injury has been found to have caused his service-connected low back disability.  The Veteran alleges that this accident also caused him to need bilateral hip replacements.  Alternatively, he argues that his service-connected low back disability led to his bilateral hip disability.

The record indicates that the Veteran's physicians agree that his bilateral hip disabilities are related to service.  In May 1999, Dr. D.P. indicated that the helicopter crash caused compression fractures in his back.  In a March 2004 opinion, he indicated these were serious compression fractures that led to the need for bilateral hip replacement.  He reiterated this opinion in a November 2011 letter.  Further, a VA examiner noted in June 2005 that such an accident could have caused the disabilities and need for replacement. 

VA examiners in June 2005 and September 2008 were unable to provide opinions without resorting to speculation.  A November 2011 VA examiner opined it was less likely because there was no record of a hip injury, which is an inadequate basis for denying service connection.  An October 2012 VHA opinion also found it less likely that the crash caused hip disabilities, indicating there were no findings or complaints of hip problems within the few years after the incident occurred.  He also indicated that degeneration did not appear until the 1990's, suggesting no relationship.  Finally, he indicated the Veteran's age at the time (mid-50's) was not that unusual for a hip replacement.

The Board finds the evidence is in relative equipoise.  In resolving all doubt in the Veteran's favor, service connection is granted.


ORDER

Service connection is granted for the residuals of bilateral hip replacements.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


